DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species IV in the reply filed on 1/13/2022 is acknowledged.  The traversal is on the ground(s) that the United States Patent and Trademark Office acting as International Search and Examination Authority for this application has already searched an examined the claims under one search.
This is not found persuasive because every application is treated on its own merits.  The search report for PCT/US2018/014824 has no bearing on prosecution of the instant application.
Furthermore, in the PCT Search Strategy and Results, additional search queries can be found regarding specific, non-elected species at least in search numbers 29, 35.
The requirement is still deemed proper and is therefore made FINAL.
Applicant submits that claim 18 reads on the elected species IV, drawn to the flexible member as shown in Figs. 10-11.  However, the claim recites that the backflow preventer is disposed in the fill tube, and comprises an elastomeric member that opens under flow of material into the hopper and closes or collapses when material is not flowing into the hopper.  This is clearly drawn to either of species I or II, whereas the flexible member of species IV is not disposed within the fill tube but rather in a separate line (100; Fig. 10-11), and opens or closes by bending or flexing when the row unit is lowered or raised, not as a result of material flow.  Thus, claim 18 will be treated as withdrawn.

Specification
The disclosure is objected to because of the following informalities:
Page 1, line 27, “or viewing the fill tube” seemingly should be --for viewing the fill tube-- in the line prior.
Page 3, line 20, “Mini-hopper 1210” should be --Mini-hopper 1200--.  
Appropriate correction is required.

Claim Objections
Claim 9 is objected to because of the following informalities:
Claim 9, line 7, “from the fill tube the tube inlet” should be --from the fill tube to the tube inlet--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6-9, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each independent claim of the application recites that a backflow preventer is not attached to the fill tube (claim 1, line 5; claim 9, line 5; claim 14, line 6).  This recitation is mirrored in the specification at least in page 3, line 4 without further elaboration.  However, various embodiments disclosed seem to indicate attachment to the fill tube.  The elastomeric backflow preventers of Figs. 6-8 are seemingly secured to the inlet of the fill tube.  The flap gate of Figs. 9 is seemingly secured within and to the fill tube, and the gates of Figs. 12-16 is secured to an extension of the fill tube.  The flexible member of Figs. 10-11 is attached to the fill tube through the line 100-1.  It is therefore unclear what may be taken to mean as attachment in the claims.  Claims 6-8 are rejected as dependent on a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 6, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Titchenal (U.S. 3,072,208).
Regarding claim 1, Titchenal discloses (Fig. 11-12) a mini-hopper comprising: a hopper (133); a fill tube (filling spout 128) supplying the hopper; an inlet to the fill tube (at the left end thereof); and a backflow preventer (130, 131, 132) disposed in the fill tube or in a line (129) without attaching to the fill tube, the backflow preventer configured to permit flow from the inlet into the fill tube and to prevent flow from the fill tube to the inlet (by nature of its design).
Regarding claim 6, Titchenal further discloses (Fig. 10-11) that the backflow preventer comprises a flexible member (elastic sleeve 132) in the line (129) to the inlet.
Regarding claim 9, Titchenal discloses (Fig. 10-11) a mini-hopper comprising: a hopper (133); a fill tube (128) supplying the hopper; a tube inlet (128) coupled to the fill tube; and a backflow preventer (130, 131, 132) disposed in the tube inlet without attaching to the fill tube, the backflow preventer configured to permit flow from the tube inlet into the fill tube and to prevent flow from the fill tube to the tube inlet (by nature of its design).

Claims 1, and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ruf (U.S. 4,566,505).
Regarding claim 1, Ruf discloses (Fig. 1-2) a mini-hopper comprising: a hopper (bag 17); a fill tube (12) supplying the hopper; an inlet (30, 34) to the fill tube; and a backflow preventer (pinch tube) disposed in the fill tube or in a line without attaching to the fill tube, the backflow preventer configured to permit flow from the inlet into the fill tube (when unpinched) and to prevent flow from the fill tube to the inlet (when pinched).
Regarding claim 6, Ruf further discloses (Fig. 1-2) that the backflow preventer comprises a flexible member (“flexible sleeve or pinch tube 14) in the line to the inlet.
Regarding claim 7, Ruf further discloses (Fig. 1-2) that the flexible member is designed with an unflexed state (being unflexed when not pinched) to permit flow of material into the mini-hopper.
Regarding claim 8, Ruf further discloses (Fig. 1-2) that the flexible member is designed with a flexed state to block flow of material when the mini-hopper is in a transport position (such as when the bag 17 is filled and subsequently removed).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Precision Planting (eSet Installation Instructions for Flap Kit Rows, as disclosed by Applicant).
Precision Planting discloses a row unit (“row planters”; line 1 of the instructions) of a planter comprising: a hopper (shown in Step 4); a fill tube (D-Tube) supplying the hopper; an inlet (left-most end of the D-Tube) to the fill tube; and a backflow preventer (Flap) disposed in the inlet or the fill tube without attaching to the fill tube, the backflow preventer configured to permit flow from the inlet into the fill tube and to prevent flow from the fill tube to the inlet.
Precision Planting does not disclose a frame supporting the hopper.  However, Examiner takes Official Notice that row units known in the art having seed hoppers generally have a frame for supporting associated hoppers and implements.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Törnqvist (U.S. 5,873,135) Fig. 2; opening/closing flexible tube valve 14.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A NORMILE whose telephone number is (571)272-4527. The examiner can normally be reached 8-4 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS WILL can be reached on (571) 272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        



/I.A.N./Examiner, Art Unit 3671